Title: To Benjamin Franklin from the Abbé André Morellet, [23 May? 1779]
From: Morellet, abbé André
To: Franklin, Benjamin


Monsieur
à auteuil dimanche à 11 heures. [May 23, 1779?]
Madame helvetius apprend que mesdelles Alexandre viendront lui demander à diner aujourd’hui à auteuil. Elle est engagée à diner chès Mr. l’abbé Rochon avec sa societé des dimanches et il ne lui sera pas possible par cette raison de recevoir Melles Alexandre. Elle a pensé que comme vous dines chès vous vous voudries bien venir à son secours et recevoir ces demoiselles. Elle ira les rejoindre chés vous après le diner. Je me rendrai demain lundi à l’invitation obligeante qu’elle m’a faite de vôtre part. C’est toujours un grand bonheur pour moi que de vous voir. Je suis avec le plus profond respect Monsieur Votre très humble et très obeissant Serviteur
L’abbé Morellet
 
Addressed: a Monsieur / Monsieur Franklin / ministre plenipotentiaire des etats / unis de l’amerique / à Passy.
Notation: L’abbe Morellet D’autueil.
